Order entered October                ,2012




                                             In The
                                    Court of Appeala
                            .ffifth i tritt of exaa at allas
                                      No. 05-12-00871-CR

                           CHRISTOPHER RAY NELSON, Appellant



                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-81738-2011

                                             ORDER

        The Court REINSTATES this appeal.

        On October 8, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On October 26, 2012, we received appellant’s brief,

together with an extension motion. Therefore, we conclude findings are no longer necessary and

we VACATE the October 8, 2012 order.

         We GRANT the October 26, 2012 extension motion and ORDER appellant’s brief filed

 as of the date of this order.


                                                      DAVID L. BRIDGES
                                                      JUSTICE